UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1328


HIEDA A. KEELER,

                Plaintiff - Appellant,

          v.

POLICE CHIEF JAMES D. FOX; OFFICER THOMAS A. SHULL, JR.;
OFFICER DAVID GREEN; OFFICER JUSTIN BRIGGS; OFFICER MICHELLE
RIVERA; SERGEANT JOHN POLAK; LIEUTENANT SUTTON; DETECTIVE M.
JOHNSON; OFFICER HOSE H. HERNANDEZ-ZAMORA; CAPTAIN LARRY
MINKOFF; NEWPORT NEWS SHERIFF'S DEPARTMENT; SHERIFF GABE
MORGAN; SHERIFF MALE, responded to Riverside; SHERIFF
FEMALE, responded to Riverside; VIRGINIA BEACH PSYCHIATRIC
CENTER; DR. STEPHEN G. CUNNINGHAM; DR. MARK G. CLARKE;
ATTORNEY JUDITH DOCKERY; ATTORNEY CHAD DORSK; OFFICER
NEIDENGARD; OFFICER JUNEAU; SERGEANT HINES; OFFICER HANKINS;
PAUL COMPTON, Virginia State Police Trooper; TONY PASSARO,
Virginia State Police Trooper; DARRELL HOLLOWELL, Virginia
State Police Trooper; FEMALE EMT, Newport News EMT; MALE
EMT, Newport News EMT; CITY OF NEWPORT NEWS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:12-cv-00325-AWA-TEM)


Submitted:   June 20, 2013                 Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Hieda A. Keeler, Appellant Pro Se.      Jeff W. Rosen, PENDER &
COWARD, PC, Virginia Beach, Virginia; Rodney Seth Dillman,
HANCOCK, DANIEL, JOHNSON & NAGLE, PC, Virginia Beach, Virginia;
Megan Paulita Bradshaw, Dante Medardo Filetti, GOODMAN, ALLEN &
FILETTI, PLLC, Norfolk, Virginia; Farnaz Farkish, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Joshua James
Coe, Virginia Beach, Virginia; Darlene P. Bradberry, OFFICE OF
THE CITY ATTORNEY, Newport News, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Hieda     A.    Keeler      appeals      the    district       court’s      order

denying her “Motion to deny Consent Order Granting Substitution

of Attorney,” “Motion for Hearing,” and “Motion for Recusal,”

and dismissing her civil action for lack of jurisdiction.                                  We

have     reviewed     the     record         and    find     no   reversible           error.

Accordingly,      although        we    grant       leave    to      proceed      in   forma

pauperis,    we     affirm    for      the    reasons       stated    by    the    district

court.     Keeler v. Fox, No. 2:12-cv-00325-AWA-TEM (E.D. Va. Feb.

19, 2013).       We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented       in    the    materials

before    this    court     and   argument         would    not   aid     the    decisional

process.



                                                                                   AFFIRMED




                                              3